Citation Nr: 0603358	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 8, 2002, for 
the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for hearing loss, effective from April 8, 2002.


FINDING OF FACT

The veteran's original claim for service connection for 
hearing loss was received on April 8, 2002, more than one 
year after his separation from active duty.


CONCLUSION OF LAW

The criteria for an effective date prior to April 8, 2002, 
for service connection for hearing loss have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of a binding opinion issued by 
VA's General Counsel, the Board is obligated to find that the 
written notice provided in the July 2002 VA letter regarding 
the original claim for entitlement to service connection, 
along with the subsequent statement of the case and 
supplemental statements of the case that provided notice of 
the laws and regulations governing claims for earlier 
effective date, fulfills the requirements of 38 U.S.C.A. 
§ 5103(a).  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Claim

It is argued that the veteran is entitled to an earlier 
effective date for service connection for hearing loss 
because he sought treatment for hearing loss at the Castle 
Point VA Medical Center in December 1994 and was diagnosed 
with hearing loss at that time.  Therefore, even though he 
was later denied VA benefits because his income was too high, 
because his entitlement arose on the date he first sought VA 
treatment, the effective date for service connection should 
date back to December 1994.  It is requested that the veteran 
be afforded the benefit of the doubt.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran separated from military service in 
February 1946.  His original claim of entitlement to service 
connection for hearing loss was received on April 9, 2002.  
He was awarded service connection in a December 2002 rating 
decision effective from April 8, 2002.  

While the veteran and his daughter have argued that the 
effective date for the claimant's grant of entitlement to 
service connection should date back to December 1994, i.e., 
the date the appellant first sought audiological treatment 
from VA, a search for those VA audiological records failed to 
uncover any records.  Moreover, the record is devoid of any 
communication from the veteran between the time of his 
February 1946 separation from military service and April 8, 
2002, indicating an intent or desire to file a claim of 
entitlement to service connection for hearing loss.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed.Cir. 1998) ("[38 U.S.C.A. §] 5101 is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefits to . . . be 
paid under the laws administered by the Secretary.") 
(emphasis added).  Therefore, since his service connection 
claim was received more than one year after his separation 
from military service, the effective date of the award must 
be the date of receipt of claim.  While the claim was 
received on April 9, 2002, thus suggesting that a date later 
than April 8, 2002, should have been the assigned effective 
date, there certainly is no evidence that would support an 
award of service connection effective prior to April 8, 2002.  
Hence, the claim is denied.

In reaching this decision the Board acknowledges that the 
appellant was seen at a VA outpatient clinic on March 25, 
2002, and that he then reported a history of noise exposure 
while on active duty, as well as a history of a hearing loss 
over many years.  There is no evidence, however, that the 
appellant at that time was claiming entitlement to service 
connected compensation for a hearing loss at that time.  
Hence, this visit cannot serve as an informal claim for 
service connection.
 

ORDER

An effective date prior to April 8, 2002, for a grant of 
entitlement to service connection for hearing loss, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


